        Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 UNITED STATES OF AMERICA,
      PLAINTIFF,


              v.
 $366,562.00 IN FUNDS SEIZED                CIVIL ACTION NO.:
 FROM MECHANICS AND
 FARMERS BANK ACCOUNT
 NUMBER XXXXXX9508, HELD
 IN THE NAME OF OVERTON
 NATIONAL
 TRANSPORTATION, INC.
      DEFENDANT.


                   VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW Plaintiff United States of America, by Kurt R. Erskine, Acting

United States Attorney, and Cynthia B. Smith, Assistant United States Attorney,

for the Northern District of Georgia, and shows the Court the following in support

of its Verified Complaint for Forfeiture:

                           NATURE OF THE ACTION

1.    This is a civil forfeiture action against funds that are subject to forfeiture

      pursuant to 18 U.S.C. § 981(a)(1)(C) and 18 U. S. C. § 981(a)(1)(A).



                                            1
      Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 2 of 13




                         THE DEFENDANTS IN REM

2.   The funds at issue are $366,562.00 which were seized from Mechanics and

     Farmers Bank account number XXXXXX9508, held in the name of Overton

     National Transportation, Inc. (“the Defendant Funds”).

3.   The United States Postal Inspection Service (“USPIS”) seized the Defendant

     Funds on or about August 26, 2020 pursuant to a federal seizure warrant.

4.   The Defendant Funds are presently located in a secure account maintained

     by the USPIS.

                         JURISDICTION AND VENUE

5.   This Court has subject matter jurisdiction over this action pursuant to 28

     U.S.C. §§ 1345 and 1355.

6.   This Court has in rem jurisdiction over the Defendant Funds pursuant to 28

     U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to the

     forfeiture occurred in this district.

7.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1355, 1391 and 1395

     because the acts or omissions giving rise to the forfeiture occurred in this

     district and the property is located in this district.




                                             2
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 3 of 13




                          BASIS FOR FORFEITURE

8.    The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. §

      981(a)(1)(C) because they are derived from proceeds or are traceable to

      proceeds from violations of 18 U.S.C. §§ 1343 and 1344.

9.    The Defendant Funds are also subject to forfeiture pursuant to 18 U.S.C. §

      981(a)(1)(A) because they constitute property involved in a transaction or

      attempted transaction in violation of 18 U.S.C. §§ 1956 and/or 1957, or are

      funds traceable to such property.

                         FACTUAL BACKGROUND

                                   Cares Act

10.   On March 29, 2020, the Coronavirus Aid, Relief, and Economic Security

      (“CARES”) Act was enacted into federal law.

11.   The CARES Act was designed to provide emergency financial assistance to

      millions of Americans who were suffering the economic effects caused by

      the COVID-19 pandemic.

12.   In the PPP loan application, the small business, through its authorized

      representative, must state, among other things, its average monthly payroll

      expenses and its number of employees.

13.   Businesses applying for PPP loans must also provide documentation

      showing their payroll expenses.


                                          3
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 4 of 13




14.   The requested supporting documentation enables the SBA to calculate the

      amount the business is entitled to receive.

15.   Since about December 2019, Postal Inspector (“PI”) Christopher M. Zito

      began investigating individuals for commercial loan fraud connected to

      fraudulent applications for tractor trailer loans.

16.   During his investigation, PI Zito learned that one such target of

      investigation, Jakim E. Pearson a/k/a Jay Hezekiah Overton-Bay (“Pearson)

      obtained   PPP    loan   proceeds       which   were   based   on   fraudulent

      misrepresentations.

17.   According to records provided by the SBA, on or about June 29, 2020,

      Pearson, or someone on his behalf, electronically submitted a PPP

      loan application containing fraudulent misrepresentations in support of

      a $366,652.00 loan for Overton National Transportation, Inc (“ONT.”)

18.   Pearson, or someone on his behalf, submitted the PPP loan application to

      Kabbage, Inc., an online SBA-approved lender.

19.   Based on the IP address information obtained from Kabbage, Inc., the loan

      application was submitted from a location in Georgia.

20.   In his application, Pearson identified the business as “Overton National

      Transportation Inc.” and the business owner as “JH Overton-Bay.”




                                          4
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 5 of 13




21.   Pearson listed the business Employer Identification Number (“EIN”) as 83-

      1424386.

          Documentation Supporting Fraudulent Loan Application

22.   In support of the application, Pearson, or someone on his behalf, submitted:

         • An Internal Revenue Service (“IRS”) form W-3, Transmittal of Wages

            and Tax Statements, for 2019;

         • a fraudulent Georgia driver’s license for Jay Hezekiah Overton-Bay;

         • a Georgia Secretary of State amended Annual Registration for ONT

            Inc.; and

         • an invoice from Associated Motor Truck Sales Inc. to ONT.

23.   The W-3 form which Pearson, or someone on his behalf, submitted in

      support of the fraudulent application for ONT listed the address 57

      Forsyth Street, NW, Suite 250, Atlanta, Georgia 30303 with a listed EIN of

      XX-XXXXXXX.

24.   The W-3 form listed the number of W-2 forms ONT generated as 45.

25.   The W-3 form which Pearson, or someone on his behalf, submitted

      represented that ONT paid $1,656,000.00 in wages in 2019.

26.   In contrast to the false representations, Georgia Department of Labor

      records for ONT revealed that the company paid no employee wages from

      the third quarter of 2019 through the second quarter of 2020.

                                        5
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 6 of 13




27.   In support of his application, Pearson, or someone on his behalf, also

      submitted a copy of the front of a Georgia driver’s license in the name of

      Jay Hezekiah Overton-Bay.

28.   Law enforcement has learned from the Georgia Department of Driver

      Services that Pearson fraudulently obtained a Georgia driver’s license using

      the name Jay Hezekiah Overton-Bay.

29.   The fraudulent driver’s license showed Pearson’s picture, along with his

      date of birth.

30.   Because the license was fraudulently obtained, the Georgia Department of

      Drivers Services cancelled it in 2008.

31.   In addition to the fraudulent IRS W-3 form and fraudulent driver’s license,

      Pearson, or someone on his behalf, submitted a copy of the Georgia

      Secretary of State Amended Annual Registration filed on April 18, 2019,

      for ONT.

32.   In the Amended Annual Registration, the principal office address for ONT

      is listed as 57 Forsyth St. NW, Ste 250, Atlanta, GA 30309.

33.   The Amended Annual Registration for ONT listed the following officers:

      CEO – John Hollingsworth, CFO – Montoya Fulton, and Secretary – Vinod

      Manchni.

34.   An online query of ONT’s listed principal office address, 57 Forsyth Street,

      NW, Suite 250, Atlanta, Georgia 630309, revealed that the address was an

      office space available for rent.
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 7 of 13




35.   Further investigation revealed that there were no online listings linking

      ONT to the address it allegedly uses.

36.   On or about August 14, 2020, law enforcement officers visited 57

      Forsyth Street, NW, Suite 250, Atlanta, Georgia 30309, where security

      personnel advised that the office space had been vacant for at least four to

      six months.

37.   Furthermore, the law enforcement officers observed a sign on the door

      with the business name “Allied Logistics, Inc.” and saw that the suite was

      empty.

38.   The final document Pearson, or someone on his behalf, submitted

      in support of his PPP loan application, was a purported $852,120

      invoice to ONT from Associated Motor Truck Sales Inc. dated May 15,

      2020.

39.   The invoice appeared to indicate that ONT had purchased ten used

      Kenworth Sleeper Tractor trucks from Associated Motor Truck Sales, Inc.

40.   The invoice included vehicle identification numbers (“VIN”) for each truck.

41.   A query of law enforcement databases for the listed VIN numbers revealed

      that the semi-trucks were owned and registered by U.S. Express Leasing, a

      company located in Tunnel Hill, Georgia.

42.   Databases also revealed that the vehicles were registered in Oklahoma

      since February 2020.              7
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 8 of 13




                 PPP Loan Funded and Bank Account Information

43.   The PPP loan application for ONT was approved.

44.   The loan for $366,652.00 was funded on June 29, 2020 by Kabbage.

45.   On or about July 17, 2020, the $366,652.00 from the approved loan

      (“Defendant Funds”) were deposited into Mechanics and Farmers Bank

      account number XXXXXX9508 (“MFB 9508”).

46.   Financial records obtained from Mechanics and Farmers Bank showed that

      MFB 9508 was opened in the name of Overton National Transportation, Inc.

      by Liller M. Pearson.

47.   Upon information and belief Liller M. Pearson is a relative of Pearson.

48.   The account opening documents identified Liller M. Pearson as the sole

      signatory on MFB 9508.

49.   The address given to the bank for the account was 1959 Carrington Court,

      Stone Mountain, Georgia 30087.

50.   Upon information and belief, when the account was opened 1959

      Carrington Court, Stone Mountain, Georgia 30087 was also Pearson’s

      address.

51.   The documents presented to open MFB 9508 identified ONT’s address as

      6000 Fairview Road, Suite 1200, Charlotte, North Carolina 28210.




                                        8
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 9 of 13




52.   The documents presented to the bank included a North Carolina Secretary

      of State Certificate of Authority, a Georgia Secretary of State amended

      Annual Registration, and an IRS EIN letter.

53.   The North Carolina Secretary of State business filing showed that ONT was

      granted a business license in North Carolina on or about July 2, 2020, the

      day before MFB 9508 was opened.

54.   The North Carolina Secretary of State business filing reflected that the listed

      address for ONT was 6000 Fairview Road, Suite 1200, Charlotte, North

      Carolina 28210.

55.   On or about August 24, 2020, a law enforcement officer spoke with an

      employee of the office responsible for managing the 6000 Fairview

      Road, Suite 1200 property.

56.   The employee of the property manager indicated that there was no record

      of ONT having an office at that location.

57.   Another document submitted to the bank purported to be from the IRS

      assigning an EIN to Overton Transportation Group Inc. c/o Pearson.

58.   A third document submitted to open MFB 9508 was a Georgia Secretary of

      State business filing entitled “Certificate of Existence” for ONT stating that

      the business has existed in Georgia since 2008.




                                         9
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 10 of 13




59.   A search on the Georgia Secretary of State Corporations Division public

      website revealed several business filings for ONT, including one from June

      30, 2020, adding Liller Pearson as the CFO.

60.   On or about August 26, 2020, the Northern District of Georgia Magistrate

      Court issued a federal seizure warrant, under seal, for the Defendant Funds.

WHEREFORE, Plaintiff prays:


      (1)   that the Court forfeit the Defendant Funds to the United States of

            America;

      (2)   that the Court award Plaintiff the costs of this action; and

      (3)   that Plaintiff have such other and further relief as the Court deems

            just and proper under the facts and circumstances of this case.




                                        10
 Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 11 of 13



     18th day of February, 2021.
This ____

                               Respectfully submitted,
                               Kurt R. Erskine
                               Acting United States Attorney

                               /s/ Cynthia B. Smith
                               Cynthia B. Smith
                               Assistant United States Attorney
                               Georgia Bar No. 655473
                               75 Ted Turner Dr., S.W.
                               Atlanta, Georgia 30303
                               404-581-6219
                               Cynthia.smith2@usdoj.gov




                                   11
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 12 of 13




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA,


      PLAINTIFF,


             v.                         CIVIL ACTION NO.:


$366,562.00 IN FUNDS SEIZED
FROM MECHANICS AND
FARMERS BANK ACCOUNT
NUMBER XXXXXX9508, HELD
IN THE NAME OF OVERTON
NATIONAL
TRANSPORTATION, INC.


      DEFENDANT.



            VERIFICATION OF COMPLAINT FOR FORFEITURE

      I, Special Agent Alexandre Herrera, have read the Complaint for Forfeiture

in this action and state that its contents are true and correct to the best of my

knowledge and belief based upon my personal knowledge of the case and upon

information obtained from other law enforcement personnel.




                                       12
       Case 1:21-cv-00712-TWT Document 1 Filed 02/18/21 Page 13 of 13




      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.

      This 18th day of February 2021.


                                 ___________________________________________
                                 SPECIAL AGENT ALEXANDRE HERRERA
                                 FEDERAL DEPOSIT INSURANCE
                                 CORPORATION, OFFICE OF INSPECTOR
                                 GENERAL




                                        13
